NOT DESIGNATED FOR PUBLICATION

                                             No. 123,179

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                   v.

                                       BRIAN JOSHUA LUTZ,
                                           Appellant.


                                  MEMORANDUM OPINION

       Appeal from Shawnee District Court; DAVID DEBENHAM, judge. Opinion filed August 27, 2021.
Affirmed.


       Jacob Nowak, of Kansas Appellate Defender Office, for appellant.


       Natalie Chalmers, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before WARNER, P.J., CLINE, J., and WALKER, S.J.


       PER CURIAM: After Brian Joshua Lutz pled guilty to two drug-related felonies, the
district court sentenced him to an underlying 62-month prison sentence. The district court
granted Lutz' motion for a dispositional departure, suspended the prison sentence, and
imposed 36 months of probation. While on probation, Lutz served a two-day jail sanction
after failing to report for office visits and mandatory therapy. He then served a second
two-day sanction after self-reporting to his probation officer that he would test positive
for marijuana and methamphetamine.




                                                   1
       Shortly after Lutz' second jail sanction, the State sought revocation of his
probation since he had been charged in Shawnee County with driving under the
influence, possession of drug paraphernalia, possession of marijuana, possession of
methamphetamine, and various traffic infractions. Additionally, Lutz' probation officer
alleged in an affidavit that the New Dawn drug treatment program dismissed Lutz for
possibly dealing drugs to another client.


       Lutz stipulated to violating the conditions of his probation by failing to remain law
abiding but did not stipulate to the allegations regarding his alleged dismissal from the
New Dawn treatment program. Lutz asserted New Dawn had not dismissed him, claiming
he was arrested before he started the program. He claimed New Dawn had invited him
back to start treatment.


       After hearing from both the State and Lutz, the district court revoked Lutz'
probation and imposed the underlying 62-month prison sentence. The district court gave
several reasons for revoking Lutz' probation, including that Lutz committed new
violations of the law, failed to follow through with drug treatment, and received a
dispositional departure in this case. Regarding the New Dawn allegations, the district
court judge stated, "You didn't follow through with the treatment program. You were
released from New Dawn for whatever reason, but you were released."


       Lutz acknowledges the district court had the legal authority to revoke his
probation because he stipulated to committing new violations of the law. He argues the
district court abused its discretionary authority because it relied on a factual error, namely
that Lutz did not follow through with drug treatment and New Dawn dismissed him for
dealing drugs to another client. He also argues no reasonable person would have agreed
with the district court's decision.




                                              2
       We do not find the district court abused its discretion. Even if the court's reliance
on the drug treatment assertions was misplaced, Lutz' dispositional departure and
stipulation to his failure to remain law-abiding provided valid and sufficient alternate
grounds to revoke his probation. K.S.A. 2015 Supp. 22-3716(c)(8). When the district
court relies on a valid basis to discretionally revoke probation, another potentially invalid
basis for the probation revocation does not invalidate that decision. See State v.
Grossman, 45 Kan. App. 2d 420, 427-28, 248 P.3d 776 (2011) (finding district court not
inquiring into reasons for indigent probationer's failure to comply with financial
conditions of probation was not an abuse of discretion when probationer admitted to
violating 10 other conditions of probation); see also State v. Cooper, No. 119,036, 2019
WL 1496305, at *2 (Kan. App. 2019) (unpublished opinion) (noting probation revocation
is generally upheld even when one ground district court relied on may be invalid as long
as another basis for the revocation was proper).


       We find the district court's decision to revoke Lutz' probation was reasonable
based on Lutz' dispositional departure and his own admission that he violated his
probation.


       Affirmed.




                                              3